Case: 5:19-cv-00238-DCR-MAS Doc #: 22-1 Filed: 08/23/19 Page: 1 of 5 - Page ID#: 245




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON
                                 CASE NO. 5:19-CV-00238-DCR
                                      Filed electronically

  KAY JACINA                                                                          PLAINTIFF

  v.           Memorandum of Law in Support of Motion for Summary
                  Judgment of Defendant Murphy Oil USA, Inc.


  WALMART, INC. and MURPHY
  OIL USA, INC.                                                                   DEFENDANTS

                                           *** *** *** ***

  MAY IT PLEASE THE COURT:

                                          INTRODUCTION

         This action is before the Court on the Plaintiff’s Complaint for personal injuries as a

  result of a trip and fall accident in the parking lot of Walmart in Nicholasville, Kentucky.

  Plaintiff has alleged in her Complaint she fell in the parking lot at 1024 North Main Street,

  Nicholasville, Kentucky 40356. (See ¶¶ 5 and 7 of the Plaintiff’s Complaint). Plaintiff has filed

  suit against Walmart, Inc. and Murphy Oil USA, Inc. alleging the parking lot at 1024 North Main

  Street, Nicholasville, Kentucky was in a dangerous and unsafe condition causing the Plaintiff’s

  injuries. (See ¶ 9 of Plaintiff’s Complaint).

         The affidavit of David Cooper, Director of Maintenance at Murphy Oil USA, Inc., is

  attached hereto as Exhibit 1 which attests that he is familiar with the Murphy Oil USA, Inc.

  properties including ownership, control, possession, maintenance and/or repair of these

  properties. This includes the Murphy Oil USA, Inc. location in Nicholasville, Kentucky. (See

  affidavit attached as Exhibit 1, ¶ 2). Mr. Cooper’s affidavit further attests that at no time has

  Defendant Murphy Oil USA, Inc. and its affiliates, employees, subsidiaries, and/or agents
Case: 5:19-cv-00238-DCR-MAS Doc #: 22-1 Filed: 08/23/19 Page: 2 of 5 - Page ID#: 246




  owned, possessed, or were otherwise in control of the parking lot located at the Walmart store,

  1024 North Main Street, Nicholasville, Kentucky. (See ¶ 3 of affidavit attached hereto). Lastly,

  Mr. Cooper attests that at no time has Murphy Oil USA, Inc. and its affiliates, employees,

  subsidiaries, and/or agents been responsible for the maintenance and/or repair of the parking lot

  located at the Walmart store, 1024 North Main Street, Nicholasville, Kentucky.

                                            ARGUMENT

                 I.      DIVERSITY JURISDICTION

         This action is in federal court on the basis of diversity jurisdiction, 28 U.S.C. §1332.

  Because Kentucky is the forum state, its substantive law determines this action. Rawe v. Liberty

  Mut. Fire Ins. Co., 462 F.3d 521, 526 (6th Cir. 2006) (citations omitted). However, federal

  procedural law governs as applicable in establishing the appropriate summary judgment

  standard. Weaver v. Caldwell Tanks, Inc., 190 Fed.Appx. 404, 408 (6th Cir. 2006).

                 II.     STANDARD FOR SUMMARY JUDGMENT

         Summary judgment is appropriate when “the pleadings, discovery and disclosure

  materials on file, and any affidavit show that there is no genuine issue as to any material fact and

  that the movant is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c)(2); Celotex

  Corp. v. Catrett, 477 U.S. 317, 323-25, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “A genuine

  dispute exists on a material fact, and the summary judgment is improper, if the evidence shows

  ‘that a reasonable jury could return a verdict for the non-moving party.’” Ollinger v. Corp. of the

  President of the Church, 521 F.Supp.2d 577, 582 (E.D.Ky. 2007) (citations omitted). The

  moving party has the initial burden of demonstrating the basis for its motion and identifying

  those parts of the record that establish the absence of a genuine issue of material fact. Chao v.

  Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). The movant may satisfy its burden by




                                                   2
Case: 5:19-cv-00238-DCR-MAS Doc #: 22-1 Filed: 08/23/19 Page: 3 of 5 - Page ID#: 247




  showing “that there is an absence of evidence to support the non-moving party’s case.” Celotex

  Corp., 477 U.S. at 325, 106 S.Ct. 2548. Once the movant has satisfied this burden, the non-

  moving party must go beyond the pleadings and come forward with specific facts to

  demonstrate there is a genuine issue in dispute. Hall Holding, supra at 424. (citations omitted).

                 III.   MURPHY OIL USA, INC. IS ENTITLED TO A
                        SUMMARY JUDGMENT AS THERE ARE NO
                        GENUINE ISSUES OF MATERIAL FACT AND IS
                        ENTITLED TO A SUMMARY JUDGMENT AS A
                        MATTER OF LAW.

         In Kentucky, the general rule in premises liability cases is that “[a] possessor of land

  owes a duty to an invitee to discover unreasonably dangerous conditions on the land and either

  eliminate or warn of them.” Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901, 909

  (Ky. 2013).   Where a person has neither title to nor possession of the premises, he cannot be

  liable for injury resulting from a dangerous condition on the premises. Thompson v. Breeding,

  351 F.3d 732, 738 (6th Cir. 2003) citing Sebastion’s Adm’r v. Otis Elevator Co., 64 S.W.2d 588,

  591 (Ky. 1933).

         In the case at bar, Murphy Oil USA, Inc. cannot be liable to the Plaintiff as it has never

  owned, possessed, or controlled the parking lot at the Walmart store at 1024 North Main Street,

  Nicholasville, Kentucky.    This is attested to in the affidavit of David Cooper, Director of

  Maintenance of Murphy Oil USA, Inc. Mr. Cooper attests as follows:

                 1. At no time has Murphy Oil USA, Inc. and its affiliates,
                    employees, subsidiaries, and/or agents owned, possessed, or
                    were otherwise in control of the parking lot located at the
                    Walmart store, 1024 North Main Street, Nicholasville,
                    Kentucky.
                 2. At no time has Murphy Oil USA, Inc. and its affiliates,
                    employees, subsidiaries, and/or agents been responsible for
                    maintenance and/or repair of the parking lot located at the
                    Walmart store, 1024 North Main Street, Nicholasville,
                    Kentucky.



                                                  3
Case: 5:19-cv-00238-DCR-MAS Doc #: 22-1 Filed: 08/23/19 Page: 4 of 5 - Page ID#: 248




                                           CONCLUSION

         Based upon the foregoing, Murphy Oil USA, Inc. is entitled to a summary judgment as a

  matter of law pursuant to Fed.R.Civ.P. 56 as there are no genuine issues of material fact and it is

  entitled to a judgement as a matter of law.



                                                Respectfully submitted,

                                                KRIZ JENKINS PREWITT & JONES, P.S.C.
                                                P.O. Box 499
                                                Lexington, KY 40588
                                                Telephone: (859) 255-6885, ext. 104
                                                Facsimile: (859) 253-9709
                                                Email: djones@kjpjlaw.com

                                        By:     /s/David C. Jones, Esq.
                                                DAVID C. JONES (KBA #82629)
                                                Counsel for Defendant, Murphy Oil USA, Inc.


                                        Certificate of Service

           I hereby certify that on the 23rd day of August, 2019, I electronically filed the foregoing
  with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
  filing to the following:

  Hal D. Friedman, Esq.
  Cooper & Friedman, PLLC
  1448 Gardiner Lane, Suites 301-303
  Louisville, KY 40213
  Counsel for Plaintiff

  Christopher R. Cashen, Esq.
  Catherine A. Stivers, Esq.
  Dinsmore & Shohl, LLP
  City Center
  100 West Main Street, Suite 900
  Lexington, KY 40507
  Counsel for Walmart, Inc.



                                                   4
Case: 5:19-cv-00238-DCR-MAS Doc #: 22-1 Filed: 08/23/19 Page: 5 of 5 - Page ID#: 249




                                      /s/David C. Jones, Esq.
                                      DAVID C. JONES (KBA #82629)
                                      Counsel for Defendant, Murphy Oil USA, Inc.




                                         5
